387 U.S. 243
87 S.Ct. 1708
18 L.Ed.2d 747
Douglas Fred BARNETTv.NEVADA.
No. 48, Misc.
Supreme Court of the United States
May 22, 1967

Douglas Fred Barnett,pro se.
Harvey Dickerson, Atty. Gen. of Nevada, for respondent.
On Petition for Writ of Certiorari to the Supreme Court of Nevada.
PER CURIAM.


1
The motion for leave to proceed in forma au peris and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Nevada for further consideration in light of Anders v. State of California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, and Long v. District Court of Iowa in and for Lee County, 385 U.S. 192, 87 S.Ct. 362, 17 L.Ed.2d 290.